Sup. Ct. Ill. .[Certiorari granted, 405 U. S. 1039.] Motion of American National Bank & Trust Co. of Chicago et al., as members of Corporate Fiduciaries Assn. of Illinois, for leave to file a brief as amici curiae granted. Motion of Proviso Township High School District #209 et al. for leave to file a brief as amici curiae granted, but motion to participate in oral argument as amici curiae denied. Motion of Charles Marshall, State’s Attorney, County of DeKalb, Illinois, for leave to intervene in No. 71-685 denied.